    Case 1:19-cr-10041-JDB Document 61 Filed 05/09/19 Page 1 of 3                          PageID 128



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
                Plaintiff,                                )        CR. NO. 1:19-cr-10041-JDB
                                                          )
vs.                                                       )
                                                          )
BRITNEY PETWAY, and                                       )
CHARLES ALSTON,                                           )
                                                          )
                Defendants.                               )


                   MOTION FOR A PROTECTIVE ORDER
______________________________________________________________________

        Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, the United

States hereby moves this Court for entry of a Protective Order that will ensure the

confidentiality of any personal and confidential information of others included within the

discovery and evidence in this case.

        Entry of a protective order restricting the use, dissemination, and disposition of

material containing any personal and confidential information of co-defendants or third

parties is essential to permit the United States to provide extensive discovery to the

Defendant while protecting any personal and confidential information 1 contained in the



1
         “Personal and confidential information” means any information that can be used to identify an
individual, including but not limited to name, address, e-mail address, Medicare, Medicaid, and Social
Security numbers, driver’s license number, national identification number, IP address, vehicle registration
numbers, photographs, fingerprints, handwriting, credit card numbers, date of birth, telephone numbers,
login name, screen name, nickname, handle, bank account numbers, or any other identifying number, phrase
or set of characters, and individually identifiable health and medical information, including (i) information
concerning past, present or future physical or mental health or conditions, (ii) the provision of health care
to an individual and (iii) past, present or future payment for the provision of health care to an individual.
The documents may also contain confidential information concerning ongoing investigations.
    Case 1:19-cr-10041-JDB Document 61 Filed 05/09/19 Page 2 of 3                           PageID 129



discovery. To facilitate the progress of the case, the United States seeks to provide both

redacted and unredacted discovery materials to counsel for the Defendant. Given the

nature of the charges, that the discovery contains ongoing investigation information, and

that the charges involve the Defendants’ medical practice and patient information, the

United States respectfully requests that the Court order that the discovery and disclosure

of redacted and unredacted materials be subject to the following conditions and

restrictions:

        1) The materials provided are for the sole use of counsel in preparing for the
           defense of this case 2 and shall not be copied, reproduced or otherwise
           disseminated to third parties, or used for any other purpose or in connection
           with any other proceedings; and

        2) Counsel shall not disseminate copies of the discovery provided by the United
           States which contains personal and confidential information, including but not
           limited to documents, and audio and/or video recordings, without first filing a
           motion with the Court requesting permission to make such disclosure, and
           explaining why such disclosure is necessary in preparing for trial – except that
           counsel may share discovery with experts (if needed) and may arrange for
           review and note-taking of such materials by the Defendant in the presence of
           counsel or members of counsel’s staff so long as the Defendant does not
           disseminate or discuss his notes to anyone except to undersigned counsel
           and members of his staff; and

        3) Notwithstanding any ethical rules governing file preservation, retention and
           destruction, counsel is required to destroy all materials containing personal
           information of other persons within 45 days of the conclusion of this case 3 or to
           return all such materials to counsel for the United States.

Counsel for the United States has consulted with Leslie Ballin and Manny Arora, Counsel

2
        “[U]se of counsel in preparing the defense of this case” contemplates and permits dissemination to
counsel’s staff, experts, consultants, interpreters, and other parties contracted with counsel for the defense
of this case provided that all parties to whom disclosures of personal identifying information and
confidential information are made are informed that personal and confidential information may not be used
for any purpose other than for this case. Counsel should be required to take all reasonable steps to ensure
that persons receiving personal and confidential information do not use or disclose any such information
for any purpose other than for use in this case.
3
        The case should be deemed concluded after all trial and appellate proceedings or upon the
expiration of the time to commence any further proceedings.
 Case 1:19-cr-10041-JDB Document 61 Filed 05/09/19 Page 3 of 3              PageID 130



for Defendants Petway and Alston, about the terms of the protective order, and they do
not object.



                                                Respectfully submitted,



                                                D. MICHAEL DUNAVANT
                                                United States Attorney


                                         By:           _ /s/ Jillian Willis ________
                                                JILLIAN D. WILLIS
                                                Trial Attorney
                                                United States Department of Justice
                                                Criminal Division, Fraud Section




                              CERTIFICATE OF SERVICE

      I, Jillian D. Willis, Trial Attorney in the United States Department of Justice,

Criminal Division, hereby certify that a copy of the foregoing pleading was forwarded by

electronic means via the court’s electronic filing system to counsel for the defendant.

      THIS the 9th day of May, 2019.



                                                            /S/ Jillian Willis _____
                                                JILLIAN D. WILLIS
                                                Trial Attorney
                                                United States Department of Justice
                                                Criminal Division, Fraud Section
